Foster, J.
Action to recover a sum of money, paid under protest to the defendant town, on the ground that the property on which the tax was laid was not taxable to the plaintiff in the defendant town.
The case comes up on an agreed statement, by which it appears that the plaintiff', a resident of Sedgwick, caused to be cut from a tract of wild land owned by him and situated in the defendant town, fire wood, pulp wood, and kiln wood, aggregating-eleven hundred cords, and two hundred piles, all of which wood and piles he caused to be conveyed to the landing at the shore on said tract before April 1, 1888, there to remain until sold by piecemeal, or by the whole lot, to local or other parties as might thereafterwards be found expedient.
The piles were afterwards disposed of during the year by occasional shipments to other ports, as was also the greater part of the wood, partly by such shipments, and partly by sales from *145time to time to local parties whenever there was a demand therefor.
All the wood and piles so cut were on the landing on April 1, 1888 — the year for which the tax was laid.
The only question submitted for our consideration is whether the plaintiff was legally taxable in the defendant town for the wood and piles cut and upon the landing as before stated.
By It. S.,o. (i, § 18, the plaintiff was taxable lor all his personal property in Sedgwick, the town in which he resided, unless within one of the exceptions named in the following section. The tax, to be sustained by the town of Jonesboro5, must appear to be upon property included in one of these exceptions. The defendant town claims it was "personal property employed in trade,” and for which the plaintiff' was legally taxable under the first paragraph of § 14, which reads as follows : "All personal property employed in trade, in the erection of buildings or vessels, or in the mechanic aids, shall be taxed in the town where so employed on the first day of April; provided that the owner, his servant, sub-contractor or agent, so employing it, occupies any store, shop, mill, wharf, landing place or shipyard therein for the purpose of such employment.”
That the plaintiff' occupied a landing place within the town of Jonesboro5, on the first day of April, 1888, for the purpose of selling the wood and piles, may be regarded as unquestioned upon the agreed statement.
The only question, then, about which there can be the slightest contention, is this, —was the property "employed in trade,” within the meaning of the statute? We think it was. It was upon the plaintiff’s landing to be sold or disposed of either in small quantities or by the whole lot, as might be found expedient. The disposition of it after it was hauled to the landing is evidence that it was employed in trade. It was sold to various parties from time to time in greater or less quantities, whenever there was a demand for the same. The appropriate meaning of "trade,” as used in the statute, as defined by Bouvier, embraces "any sort of dealings by way of sale or exchange; commerce ; traffic.” Webster, Trade.
*146It is the policy of the law that all property, with certain exceptions, should bear its just proportion of the public burdens. The statute contemplates that it should be taxed to the owner, either in the town where he resides, or the town where it is situated. This statute is to be construed liberally in order to effectuate the object to be accomplished by its provisions, instead of placing such a construction upon it as would leave it in the power of the owner of such property successfully to evade taxation for it anywhere. "Were we to apply the same degree of strictness in its construction as is usually applied to the term "trader,” under the provisions of the insolvent law, there can be little doubt that the plaintiff would fall within its provisions. In re Merryfield, 80 Maine, 233; Groves v. Kilgore, 72 Maine, 489; Sylvester v. Edgecomb, 76 Maine, 499.
The conclusion at which we have arrived disposes of the case, and in accordance with the stipulation in the agreed statement the entry must be,

Plaintiff nonsuit.

Peters, C. J., Libbey, Emery, Haskell and Whitehouse, JJ., concurred.